Citation Nr: 0928545	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right eye loss of 
vision.

2.  Entitlement to service connection for left eye loss of 
vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  This appeal was remanded 
in October 2008 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008; a transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's September 1942 entrance examination 
demonstrates that right eye defective vision existed at the 
time of his entry into active military service.

2.  The competent and credible evidence fails to show that 
the Veteran incurred further right eye vision loss as a 
result of a superimposed in-service injury or disease.  

3.  Left eye loss of vision did not manifest during the 
Veteran's active military service or for many years after 
service; any current left eye disorder manifested by loss of 
vision is not shown to be related to service.


CONCLUSIONS OF LAW

1.  Right eye loss of vision was not incurred or aggravated 
during the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).

2.  Left eye loss of vision was not incurred or aggravated 
during the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An April 2006 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an April 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein, including the information and evidence needed to 
establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The April 2006 letter was sent to the Veteran prior to the 
June 2006 rating decision; the VCAA notice was therefore 
timely.  See Pelegrini, 18 Vet. App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The Veteran testified in September 2008 that he has 
received post-service eye treatment from three private 
physicians.  Treatment records from two of these physicians 
are associated with the claims file; records from the third 
physician, who treated the Veteran in the 1940s, are not.  
Nevertheless, the Board finds that it may proceed with this 
appeal because the Veteran testified that this physician is 
deceased and, when specifically asked, did not indicate that 
he would be able to obtain these records from another source.  
See Hearing Transcript, pp. 8-9.  See also 38 C.F.R. 
§ 3.159(c)(1) (VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency unless the VA receives information indicating that 
the records sought do not exist or that further requests 
would be futile).  

Pursuant to the Board's October 2008 Remand, the agency of 
original jurisdiction requested a search for any additional 
clinical records pertaining to the Veteran's treatment for 
eye problems at the U.S. Naval Hospital in Brooklyn, New 
York.  An April 2009 response from the National Personnel 
Records Center (NPRC) reflects that no additional clinical 
records were found.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

A VA examination has not been provided in conjunction with 
the Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that indicates that he 
suffered an injury to his eyes during service or that his 
vision underwent any increase in severity during service.  
Additionally, other than the Veteran's own lay statements 
which cannot be accepted as competent evidence of a nexus 
between a current disability and service, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), there is nothing of record 
which indicates that any current eye disorder manifested by 
loss of vision may be related to service.  Absent such 
evidence, the Veteran has not met the third element of 
McLendon, and VA is not required to provide him with a VA 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral loss of vision.  He testified in 
September 2008 that while on a shakedown cruise, he was 
struck in the eyes by something when he fired the ship's 
guns.  He immediately sought medical attention from the 
ship's onboard pharmacist's mate who washed out his eyes.  
The Veteran testified that he was subsequently sent for 
treatment at the U.S. Naval Hospital in Brooklyn, New York; 
after a number of treatments he was eventually released back 
to full duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As an initial matter, the Board observes that the Veteran's 
September 1942 induction examination notes that his right eye 
uncorrected visual acuity is 6/20 (20/70 on the Snellen eye 
chart); left eye uncorrected visual acuity is 20/20 (20/20 on 
the Snellen eye chart).  A diagnosis of "defective vision" 
is provided in the final diagnosis/defects.  According to VA 
regulations, congenital or developmental defects, including 
refractive error of the eye, are not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2008).  Service connection for right eye loss of 
vision may therefore only be awarded if the competent 
evidence demonstrates that a superimposed injury or disease 
occurred during, or as a result of, the Veteran's active 
military service.  See VAOPGCPREC 82-90 (July 18, 1990).  

Consistent with the Veteran's testimony, service treatment 
records reflect that he was evaluated in June 1943 for 
complaints of loss of vision in his right eye at the U.S. 
Naval Hospital in Brooklyn, New York.  See Service Treatment 
Record dated June 3, 1943.  There is no mention, however, of 
any injury to either of the Veteran's eyes from firing guns.  
Rather, the clinical record indicates that he was sent for 
treatment because of an inability to stand watches.  Id.  A 
history of being hit over the right eye by a soda bottle one 
year earlier was noted, but did not appear to be relevant to 
his current complaints.  Id.  

Clinical evaluation of the Veteran revealed uncorrected right 
eye visual acuity of 10/20 (20/40 on the Snellen eye chart) 
and corrected right eye visual acuity of 14/20 (20/30 on the 
Snellen eye chart).  Id.  The diagnosis provided is 
"progressive loss of vision."  Id.  Thereafter, the Veteran 
was seen on June 22, 1943; his diagnosis was changed to 
hyperopia (also known as farsightedness).  He was discharged 
to duty on June 26, 1943.  Service treatment records are 
silent for any further eye/vision complaints.  The Veteran's 
December 1945 service separation examination report indicates 
that he continues to demonstrate refractive error of the 
right eye with right eye uncorrected visual acuity of 6/20 
(20/70 on the Snellen eye chart); left eye uncorrected visual 
acuity of 20/20 (20/20 on the Snellen eye chart) was noted.  

The Board acknowledges that the Veteran is competent, as a 
lay person, to provide evidence regarding an in-service eye 
injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, such statements are still subject to a credibility 
determination by the Board.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Rucker v. Brown, 10 Vet. App. 67 (1997).

In the present case, the contemporaneous medical record 
contains treatment records consistent with the Veteran's 
testimony that he sought treatment during service for vision 
complaints.  However, in contrast to his testimony, such 
records do not reflect any report of a specific injury to his 
eyes.  And given the significant period of time that has 
transpired since the Veteran's service, the Board is inclined 
to assign a higher probative value to the contemporaneous 
record, especially given that these service records reflect 
that the Veteran was specifically asked to provide any 
pertinent history related to his eyes and he failed to 
mention an injury related to firing ammunition.  Finally, the 
remaining record contains a number of treatment records dated 
prior to the filing of the current claim on appeal in which 
the Veteran failed to mention any prior injury to his eyes.  
See, e.g., VA Optometry Consult dated April 8, 2004 (no 
history of ocular injury).  

With consideration of the above, the Board concludes that the 
Veteran's lay testimony regarding an in-service eye injury is 
not credible.  The absence of competent and credible evidence 
of an in-service injury to the Veteran's eyes weighs heavily 
against his claim that he is entitled to service connection 
for bilateral loss of vision.  Perhaps even more probative, 
however, is the fact that a comparison of the Veteran's 
induction and separation examinations fails to reveal any 
worsening of his vision during service.  Thus, even if the 
Board were to find that there was credible evidence of an in-
service eye injury, there is no competent medical evidence in 
the service record which indicates that such injury 
chronically worsened his vision.  

The Veteran's current medical records show that he continues 
to have problems with his vision; more specifically, he has 
been diagnosed with bilateral age-related macular 
degeneration and cataracts which have affected his vision.  
See, e.g., VA Optometry Consult dated March 26, 2002.  
However, as discussed below, the competent evidence does not 
establish that either of these eye disorders is related to 
the Veteran's active military service.  Therefore, service 
connection is not warranted for bilateral vision loss.

The Veteran's service treatment records make no mention of 
any eye disease, including macular degeneration or cataracts.  
Furthermore, there is no mention of any eye disorder other 
than refractive error in the Veteran's records for more than 
fifty years after service.  Such evidence preponderates 
strongly against his claim that he has an eye disorder 
manifested by loss of vision that is related to service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Finally, in addition to a lack of in-service evidence of 
macular degeneration or cataracts or evidence shortly after 
service separation, the Board observes that there is no 
competent evidence of record that either of these disorders 
is related to service.  The Veteran's treatment records 
reflect that he has been diagnosed with age-related macular 
degeneration of both eyes.  Thus, this eye disorder does not 
appear to be etiologically related to anything other than the 
Veteran's age.  No etiological opinion has been provided for 
the Veteran's cataracts; however, there is nothing of record 
which indicates that such eye disorder may be related to an 
incident or injury of service.

The Board has reviewed and acknowledges the Veteran's own lay 
statements that he has a current eye disorder manifested by 
vision loss that is related to service.  However, as a lay 
person, he is not competent to provide evidence regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  

Thus, with consideration of the service treatment records, 
which fail to show the incurrence of an eye injury or disease 
during service or a worsening of the Veteran's vision, the 
length of time following service prior to a recorded 
diagnosis of an eye disorder other than refractive error, and 
the absence of any medical opinion suggesting a causal link 
between any current eye disease manifested by loss of vision 
and the Veteran's service, the Board finds that a 
preponderance of the evidence is against his claim of service 
connection for bilateral loss of vision.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right eye loss of 
vision is denied.

Entitlement to service connection for left eye loss of vision 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


